360 S.W.3d 929 (2012)
In the Interest of: D.D.C; Missouri Children's Division; Nicholas Jon Ardorfer and Amy Renee Ardoferer, Respondents,
v.
Denicio CARTER (Natural Father), Appellant.
No. WD 73881.
Missouri Court of Appeals, Western District.
March 13, 2012.
David W. Whipple, Independence, MO and Jamie L. Beucke, Lee's Summit, MO, for appellant.
James A. Waits, Kansas City, Gary L. Gardner, Jefferson City, Anastacia R. Adamson, Kansas City, for respondent.
Before: LISA WHITE HARDWICK, C.J., ALOK AHUJA, J. and DALE YOUNGS, SP. J.

ORDER
PER CURIAM:
David Whipple appeals a judgment entered by the Family Court Division of the Jackson County Circuit Court, awarding him attorneys' fees of $7,000 in a contested termination of parental rights and adoption case, in which he represented the *930 natural father. The circuit court denied Whipple's request for additional fees and expenses. He now appeals, arguing that the circuit court abused its discretion in denying substantial portions of his fee request. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).